DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 93-96 and the species, pyrethroid/pyrethroids in the reply filed on 10/6/22 is acknowledged.

Specification
The use of the terms DITERA, CANDOSAN, and SINCOCIN, which are all trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 96 is objected to because of the following informalities:  the claims contain various abbreviations, e.g. METI, XMC, EPN, DDT, HCH, DNOC, etc. which all need to be defined in the first instance they are used in the claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 96 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 96, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Specifically, in claim 96 applicants recite a polymyxin (e.g. polmyxin B) and benalaxyl (e.g. benalaxyl-M), and flucopicolid (picobenzamid), metalaxyl (e.g. metalaxyl-M, e.g. mefonoxam), fosetyl (e.g. fosetyl-aluminum), pyrethrins (pyrethrum), etc. and it is unclear to the examiner if the examples and/or the compounds in parenthesis which are found throughout the claim are meant to be part of the claim or if the broader compounds, e.g. polymyxin is what applicants are claiming. Thus, it is completely unclear to the examiner if the parenthetical phrases and examples found throughout the claim are meant to be part of the claim or limit the scope of the pesticides being claimed to those claimed in parentheses or not.
Claim 96 is also indefinite because it recites “small molecule” because small is a term of degree The term “small” in claim 96 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the specification does not provide a clear definition of what is considered a small molecule and only provides some non-limiting examples  and thus what one considers a small molecule is completely relative and it is unclear if all molecules having under 5000 g/mol molecular weight are considered small molecules or if only compounds having molecular weights of 2000 g/mole or less are considered small molecules. Thus, it is unclear to the examiner what scope of compounds is meant to be claimed with “small molecule” as is currently written in the claim.
Claim 96 contains the trademark/trade names DITERA, CLANDOSAN, SINCOCIN.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe specific pest control agents and, accordingly, the identification/description is indefinite. To overcome this rejection the examiner suggests naming the chemical active agent, e.g. SINCOCIN appears to have as an active ingredient(s): plant extracts from Quercus falcata, Rhus artomatica, etc.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 93-96 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 100-102 of copending Application No. 17054816 (‘816). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘816 and the instant application claim compositions comprising PMPs which can be/are prepared from crude PMP fractions obtained from plants and purified, and heterologous pathogen control agents wherein the heterologous pathogen control agents overlap in scope, e.g. insecticides, fungicides/anti-fungal agents, nematicides, etc. Thus, clearly the compositions taught by ‘816 read on and in some examples/instances anticipate the instantly claimed compositions and as such are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 93-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grobler (US20140194288, from IDS).
Applicant’s claim:
-- A pest control composition that comprises plant messenger packs (PMPs), said PMPs comprising at least one heterologous pesticidal agent, wherein the composition is formulated for delivery to a plant or a plant pest.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 93 and 95, Grobler teaches a pest control composition comprising a plurality of PMPs (abstract, A plant supporting formulation which is also suitable..., for the delivery of one or more phytologically beneficial substances to a plant, and for enhancing the translocation of such delivered substance(s) in or on the plant, the formulation comprising a micro-emulsion constituted by a dispersion of vesicles or microsponges of a fatty acid based component in an aqueous carrier, the fatty acid based component comprising at least one long chain fatty acid; see abstract; para [0092]; [0015- Note, see instant Specification, pg. 15, para 5, “A PMP is a lipid structure (e.g., lipid bilayer, unilamellar, or multilamellar structure)…”, wherein each of the plurality of PMPs comprises a heterologous pesticidal agent and wherein the composition is formulated for delivery to a plant or a plant pest (para[0026]). Grobler teaches wherein the heterologous pesticidal agent is a herbicidal agent, an antibacterial agent, an antifungal agent, an insecticidal agent, a molluscicidal agent, or a nematicidal agent (para [0026]).  Grobler teaches the pest control composition of claim 93, wherein the composition is formulated as a liquid for delivery by spraying as is claimed in claim 95 (See claim 23; [0027]). 
	Regarding claim 94, this appears to be a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966

Regarding claim 96, Grobler teaches wherein the at least one heterologous pesticidal agent comprises a small molecule, specifically, and insecticidal agent, more specifically wherein the agent can be the instantly elected pyrethroids (See abstract; [0026-0027]; [0031]; claims). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Grobler merely does not teach an express example of the instantly elected/claimed composition.

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious for one of ordinary skill in the art at the time of the instant filing to purify the PMP composition, e.g. fatty acids which are predominantly from ricinoleic acid, which is from castor oil which is isolated from castor beans because by purifying the PMPs/fatty acid containing vesicles having diameters of 50 nanometers to 5 micrometers which read on the claimed PMPs because by purifying the PMPs one can limit any contaminants which might have deleterious effects on the pesticidal composition with the PMPs from being present in the composition as it is routine for one of ordinary skill in the art to purify compositions to remove contaminants (see abstract; [0015-0019]; [0027-0031]; Claims).
Further it would have been obvious for one of ordinary skill in the art to select the pyrethroids as the pesticidal active agent for delivery with the PMPs in the compositions instantly claimed because Grobler teaches pesticidal compositions which comprise PMPs, specifically vesicles formed of fatty acids which can be from plants/isolated from plants (e.g. ricinoleic acid) can be used to deliver a variety of active agents to plants and soil including g those instantly claimed, and the specifically elected pyrethroids. Thus, because Grobler lays out forming a composition comprising PMPs and the same actives which can be formulated for delivery in the same manner/modes instantly claimed Grobler obviously teaches and renders obvious the claimed compositions.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616